Citation Nr: 0803712	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1943 to February 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant had a hearing before the RO 
in September 2005 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in May 1987 and his death certificate 
reflects that the immediate cause of death was 
cardiopulmonary arrest due to disseminated carcinoma.  
Organic brain syndrome was listed as a significant condition 
also contributing to death.  

The appellant argues the veteran's cancers are due to 
ionizing radiation exposure during his military service 
working on the Manhattan Project in Los Alamos, New Mexico.  
Specifically, the appellant alleges he was an integral part 
of the nuclear bomb test explosion in July 1945, called the 
"Trinity Project."  He was assigned to a special 
engineering team with duties that included collecting samples 
from the crater left after the explosion.

Regrettably, the veteran's service medical records are 
largely unavailable.  Attempts to rebuild the file from other 
sources were only partially successful. The salvageable 
records include his DD-214, sparse medical records and a 
separation certificate.  The sparse medical records do not 
indicate treatment for any type of cancer, but rather more 
common and temporary ailments such as a cold and ear disease.  
His DD-214 and separation certificate indicate the veteran 
was an electrical engineering aide and had completed two 
years of engineering education at Harvard University prior to 
enlistment.  His separation certificate, moreover, confirmed 
the veteran served with "the special engineering detachment 
in Los, Alamos, New Mexico, on the Manhattan Project."  

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The appellant alleges that the veteran specifically was part 
of the "Trinity Project" where an atomic bomb was tested in 
July 1945 near Los Alamos, New Mexico.  Thereafter, she 
alleges the veteran also went on digs in the residual crater.  

The RO did not verify whether the veteran was specifically 
part of the "Trinity Project" or whether he participated in 
the alleged digs.  However, the separation certificate 
confirms he was part of the "Manhattan Project" at the 
relevant time frame of the nuclear bomb test in July 1945 
called "the Trinity Project."  The Board also finds 
compelling that his listed education is highly relevant to 
weapon testing and is consistent with the appellant's 
testimony.  

In light of the VA's heightened duty and the separation 
certificate indicating the veteran's participation in the 
Manhattan Project, the Board finds the RO must make further 
efforts to substantiate the veteran's exposure to ionizing 
radiation.  Specifically, the RO should request the veteran's 
personnel records and unit records to determine whether the 
veteran was specifically assigned to the "Trinity Project" 
or any other "radiation risk" activity.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  

Service connection may be granted if a veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  If a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Alternatively, if a veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

In this case, the veteran was treated and ultimately died 
from complications of prostate cancer, listed under 38 C.F.R. 
§ 3.311.  Pursuant to 38 C.F.R. § 3.311, when a claimant 
contends that a radiogenic disease, which first became 
manifest after service though not to a compensable degree 
within any other applicable presumptive period, is the result 
of exposure to ionizing radiation in service, an assessment 
is made as to the size and nature of the radiation dose.  38 
C.F.R. § 3.311(a).  A "radiogenic disease" means a disease 
that may be induced by ionizing radiation, and includes most 
forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as 
otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information as provided by 38 C.F.R. 
§ 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(i) requires that in 
claims based upon participation in atmospheric nuclear 
testing that dose data must be requested from the appropriate 
office of the Department of Defense.  Thereafter, the RO 
should refer the claim to the Undersecretary for Benefits for 
further consideration, if appropriate.  38 C.F.R. § 
3.311(b)(1)(iii).

In short, according to the medical records, the veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) and it manifested more than five years after 
exposure.  The appellant has contended that it was the result 
of ionizing radiation exposure.  These facts are sufficient 
to trigger the obligation to obtain a radiation dose estimate 
from the Defense Threat Reduction Agency under 38 C.F.R. § 
3.311(a)(1). 

The Board must remand this case.  Again, the appellant has 
indicated that at the time of the veteran's alleged exposure, 
he was assigned to 9812 technical service unit, which was 
stationed on Los Alamos, New Mexico, according to the 
separation certificate.  Requests should be made to acquire 
any unit records, e.g., from U.S. Army and Joint Services 
Records Research Center (JSRRC), that would document 
radiation-related activities, since that would assist in the 
preparation of a dose estimate.  The file should be forwarded 
to the Defense Threat Reduction Agency for the dose estimate.  
If radiation exposure is reported in the dose estimate, the 
file should then be forwarded to the Under Secretary for 
Benefits for an opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make an attempt to 
verify the veteran's alleged exposure to 
radiation. Specifically, the RO/AMC should 
ask the National Personnel Records Center 
(NPRC) or other appropriate agency to 
provide any available records concerning 
the veteran's exposure to radiation, 
including but not limited to Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141).  The RO/AMC 
should also contact the Surgeon General of 
the Army to obtain information concerning 
any ionizing radiation exposure at the 
special engineering detachment on the 
Manhattan Project in Los Alamos, New 
Mexico, and the amount of exposure, if 
any, to the veteran during his period of 
service. All efforts made should be fully 
documented and negative responses should 
be included in the file if no records are 
found.

2. Request from the JSRRC or any other 
appropriate agency unit records or other 
documents that would describe the 
activities of the Special Engineering 
Detachment at 9812 Technical Service Unit 
in Los Alamos, New Mexico in the Manhattan 
Project from July 1945 to August 1945.

3.  If any such documents are obtained in 
response to the above requests, the AMC 
should forward the veteran's personnel 
records and other pertinent documents to 
the Defense Threat Reduction Agency to 
prepare a dose estimate, to the extent 
feasible, in accordance with 38 C.F.R. § 
3.311(a)(2)(iii) (2007), and then to the 
veteran's file to the Under Secretary for 
Benefits for an opinion, in accordance 
with 38 C.F.R. § 3.311(c) (2007).

4.  Then, after ensuring the VA reports, 
if any, are complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the AMC should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

